Case 20-40375-KKS   Doc 28-1   Filed 11/20/20   Page 1 of 4




           Exhibit A – Kirvan Declaration
                Case 20-40375-KKS          Doc 28-1   Filed 11/20/20     Page 2 of 4




                          UNITED STATES BANKRUPTCY COURT
                           NORTHERN DISTRICT OF FLORIDA
                               TALLAHASSEE DIVISION

IN RE:

UNITED STATES                                                 CASE NO.: 20-40375-KKS
CORPORATION COMPANY,
                                                              INVOLUNTARY
                                                              CHAPTER: 11
        Alleged Debtor.
                                       /

  DECLARATION OF STEVE KIRVAN IN SUPPORT OF ALLEGED DEBTOR’S
EMERGENCY MOTION FOR ORDER DISMISSING INVOLUNTARY PETITION AND
      REQUEST FOR EMERGENCY HEARING, WITH MEMORANDUM

        I, Steve Kirvan, declare the following to be true and accurate under penalty of perjury

pursuant to 28 U.S.C. § 1746:

        1.      I am over the age of 18 and am fully competent to make this declaration. I serve as

the Associate Paralegal of United States Corporation Company (“USCC”). As an Associate

Paralegal, I am familiar with USCC’s business operations, company records, and customers.

        2.      I submit this declaration in support of the Alleged Debtor’s Emergency Motion for

Order Dismissing Involuntary Petition and Request for Emergency Hearing, with Memorandum

(the “Motion”), dated as of the date hereof and filed contemporaneously herewith.

        3.      Except as otherwise indicated, the facts set forth in this Declaration are based upon

my experience, knowledge, and information concerning USCC’s business operations, my

discussions with USCC’s professionals and employees, and my review of relevant documents. If

called to testify, I would testify, based on my personal knowledge, to the facts set forth herein.

        4.      Either I or persons under my supervision and/or at my direction, have in good faith

using due diligence, reviewed USCC’s books and records; each of the involuntary petitions filed




PD.30295040.2
                Case 20-40375-KKS       Doc 28-1      Filed 11/20/20     Page 3 of 4




in the captioned bankruptcy case; and the facts and circumstances set forth in the Motion.

        5.      Based upon my review of this information, I believe that the involuntary petitions

filed by Syteria Hephzibah, who designates herself as “Highly Favored Shekinah El, dba Moorish

Science Temple of America, dba Court of Equity and Truth” and Taquan Gullett, who designates

him- or herself as “Maalik Rahshe El, dba Moorish Science Temple of America, dba Court of

Equity and Truth” (collectively, the “Petitioners”), are groundless and should be dismissed.

        6.      Based upon my review of USCC’s books and records, USCC has no record of any

dealings, contractual or otherwise, with any of the Petitioners.

        7.      Based upon my review of USCC’s books and records, USCC has never owed any

amounts to the Petitioners, nor does USCC currently owe any amounts to the Petitioners.

        8.      Based upon my review of USCC’s books and records, USCC has never been named

as a party to any lawsuit or other judicial proceeding involving the Petitioners.

        9.      USCC is a Delaware corporation that provides a number of corporate services for

its clients, including serving as registered agent. USCC maintains an office in Tallahassee, Florida.

USCC is currently in operation and is economically healthy.

        10.     On or about November 6, 2020, USCC received a copy of a document entitled

“Certificate of Service” that was sent by mail to USCC’s address located at 1201 Hays Street,

Tallahassee, Florida 32301-2699. Based upon my review of USCC’s books and records, this

document was the first communication ever received by USCC that references the Petitioners.

        11.     I attest that to the best of my knowledge, information, and belief, the facts and

circumstances set forth in the Motion are true and correct.




                                                -2-
PD.30295040.2
            Case 20-40375-KKS   Doc 28-1       Filed 11/20/20   Page 4 of 4



        DATED this 20th day of November,2020



                                        Steve Kirvan
                                        Associate Paralegal
                                        United States Corporation Company




                                           -3-
PD.30289311.1
